PRESIDING JUSTICE HUTCHINSON, dissenting: I respectfully dissent. I disagree with the majority’s conclusion that we have jurisdiction to hear the instant appeals. At the time De Kalb filed its notices of appeal, its timely filed motions to reconsider remained pending before the trial court. Under Supreme Court Rule 303(a)(2), “a notice of appeal filed before the entry of the order disposing of the last pending post-judgment motion shall have no effect.” 155 Ill. 2d R. 303(a)(2). Therefore, De Kalb’s notices of appeal were premature and of no effect. See Chand v. Schlimme, 138 Ill. 2d 469, 477 (1990). As the trial court still has yet to rule on the motions to reconsider, I would dismiss these appeals for lack of appellate jurisdiction. The majority contends that the trial court’s refusal to “consider, hear or rule on” De Kalb’s motions to reconsider effectively disposed of the motions. This contention is unpersuasive for the simple reason that no order has been entered disposing of the motions, either on the merits or otherwise. The motions therefore remain open and pending on the trial court’s docket. Although the majority asserts that the trial court’s action was akin to striking the motions or denying them, the record fails to reflect any evidence that the trial court intended to deny or strike the motions. Lacking the requisite dispositional order, we can only speculate as to what the trial court’s intentions might have been. The only thing that is clear from the bystander’s report is that the trial court did not intend to hear or rule on the motions at that time. I therefore do not agree with the majority’s conclusion that the trial court disposed of De Kalb’s motions to reconsider for purposes of Rule 303(a)(2). Nor do I believe that De Kalb abandoned or waived its right to a ruling on the motions. At no time did De Kalb move to withdraw its motions or otherwise state on the record that it was abandoning them. See Chand, 138 Ill. 2d at 478; City of De Kalb v. Anderson, 22 Ill. App. 3d 40, 42 (1974). Rather, as noted by the majority, De Kalb diligently pursued the motions during the proceedings below. Although De Kalb subsequently filed its notices of appeal, such action did not reheve the trial court of its obligation to rule upon the pending motions to reconsider. Chand, 138 Ill. 2d at 477-79 (holding that a party’s filing of a notice of appeal while its posttrial motion remained pending did not constitute abandonment of the motion). The cases relied upon by the majority in support of its jurisdictional finding are distinguishable. In Yazzin and American National Bank, the trial courts entered orders either denying or striking the motions at issue after the parties that had filed the motions failed to prosecute them. Yazzin, 224 Ill. App. 3d at 289; American National Bank, 212 Ill. App. 3d at 135. Therefore, in those cases, the courts found that the motions had been disposed of and were no longer pending. As already noted, no such dispositional order was entered in the instant cases, and the motions remain pending. Accordingly, I do not believe that De Kalb’s notices of appeal were effective to trigger this court’s jurisdiction.